Citation Nr: 0117025	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for polycystic ovaries.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



REMAND

The veteran had active duty from July 1990 to December 1996.

This case arises before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the above claim. 

This claim must be readjudicated by the RO in light of a 
change in the law.  The RO denied this claim as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate this claim.

Medical records in the claims file reflect that the veteran 
had ovarian cysts diagnosed by sonogram both during and after 
service.  To ensure that the duty to assist her has been 
fulfilled, she should be afforded a VA examination in order 
to obtain an opinion as to whether it is at least as likely 
as not that any current ovarian condition had its onset 
during active service or is related to any in-service disease 
or injury.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).

Further, the veteran stated that she was treated for ovarian 
cysts at the Montgomery VA Medical Center (VAMC) beginning in 
1999.  The RO requested these records on two occasions, but 
there is no reply of record from the VAMC.  Additional 
efforts to obtain the records are warranted.  See VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(3)).

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate her claim and of what part of 
such evidence the VA will attempt to 
obtain on her behalf.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing her of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who treated the 
veteran for ovarian cysts since her 
separation from service to the 
present; and

b.  the names of any VA medical 
facilities (including, but not 
limited to, the VA Medical Centers 
in Montgomery and Birmingham, 
Alabama) at which the veteran 
received treatment or evaluation for 
ovarian cysts since her separation 
from service to the present, and the 
approximate dates of such treatment.

2.  The RO should request all private 
treatment records identified by the 
veteran and associate them with the 
claims file.  The RO should also obtain 
any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record, including 
her treatment records from the Montgomery 
VAMC.  If no records are available from 
this facility, this should be documented.

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying her what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)(2)). 

4.  Once the foregoing development has 
been accomplished to the extent 
possible, and the available medical 
records have been associated with the 
claims file, the RO should schedule the 
veteran for an appropriate VA 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to 
the requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current ovarian 
disorder/disease, including polycystic 
ovaries, had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.  

5.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  If the report is deficient 
in any manner or fails to provide the 
specific opinion requested, it must be 
returned to the physician for correction. 
38 C.F.R. § 4.2 (2000); See also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If further action is 
required, undertake it before further 
adjudication of the claim.

7.  The veteran is hereby informed that 
she may furnish additional evidence 
and/or argument while the case is in 
remand status.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
She 
is further advised that he should assist 
the RO in the development of her claim, 
and that failure to cooperate or to 
report for any requested examination 
without good 
cause may result in an adverse decision.  
See 38 C.F.R. §§ 3.158, 3.655 (2000); 
Wood v. Derwinski, 1 Vet. App. 191, 193 
(1991).

8.  The RO should then readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. §5107).  If the 
evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim on appeal 
remains adverse to the veteran, she and her representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until she is so informed. The 
purposes of this REMAND are to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


